DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 04/15/2021.
In the instant Amendment, claims 1, 4, 6-10 and 15-18 have been amended; and claims 1, 8 and 15 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 04/15/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: "generating, by a packet forwarding component of the network device, a copy of the packet; causing, by the packet forwarding component of the network device and based on generating the copy of the packet, the packet to be forwarded to the endpoint device; performing, by a packet tapping component of the network device, a deep packet inspection of the copy of the packet to identify a packet application identifier or a packet URL associated with the copy of the packet; determining, by the packet tapping component of the network device, whether the packet application identifier or the packet URL associated with the copy of the packet matches 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Thesayi does disclose: generating, by a packet forwarding component of the network device, a copy of the packet (8:10-18 and figs. 2-3, copying packet); causing, by the packet forwarding component of the network device and based on generating the copy of the packet, the packet to be forwarded to the endpoint device (8:39-67, and figs. 2-4, receiving data packet); performing, by a packet tapping component of the network device, a deep packet inspection of the copy of the packet to identify a packet application identifier or a packet URL associated with the copy of the packet (7:64-8:18 and fig. 3, functions of control unit 30/packet inspection); determining, by the packet tapping component of the network device, whether the packet application identifier or the packet URL associated with the copy of the packet matches the application identifier or the URL associated with the filter added to the list of filters (1:37-43, packet matching); and causing, by the packet tapping component of the network device, the copy of the packet to be forwarded to a content destination device when the packet application identifier or the packet URL associated with the copy of the packet matches the application identifier or the URL associated with the filter (8:10-67 and claim 13, intercepting packets comprises copying the packets associated with the network flow to produce mirrored packets.). Examiner, however, in light of the above submission maintains the previous rejections while considering the amendments to the claims as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thesayi et al. (hereinafter Thesayi), Patent No.: US 8,116,307 in view of Golds et al. (hereinafter Golds), Pub. No.: US 2001/0020245.
Referring to claim 1, Thesayi teaches a method, comprising:
receiving, by the network device, a packet destined for an endpoint device (8:39-52 and figs. 3-4, receiving login information); 
generating, by a packet forwarding component of the network device, a copy of the packet (8:10-18 and figs. 2-3, copying packet); 
causing, by the packet forwarding component of network device and based on generating the copy of the packet, the packet to be forwarded to the endpoint device (8:39-67, and figs. 2-4, receiving data packet); 
performing, by a packet tapping component of the network, deep packet inspection of the copy of the packet to identify a packet application identifier or a packet (7:64-8:18 and fig. 3, functions of control unit 30/packet inspection); 
determining, by packet tapping component the network device, whether the packet application identifier or the packet URL associated with the copy of the packet matches the application identifier or the URL associated with the filter added to the list of filters (1:37-43, packet matching); and 
causing, by packet tapping component the network device, the copy of the packet to be forwarded to a content destination device when the packet application identifier or the packet URL associated with the copy of the packet matches the application identifier or the URL associated with the filter (8:10-67 and claim 13, intercepting packets comprises copying the packets associated with the network flow to produce mirrored packets.). 

Thesayi does not explicitly disclose receiving, by a network device, a request to install a filter associated with an application identifier or a uniform resource locator (URL); 
adding, by the network device and based on the request, information identifying the filter to a list of filters associated with the network device.

However, in an analogous art, Golds teaches receiving, by a network device, a request to install a filter associated with an application identifier or a uniform resource locator (URL) (abstract, para. 0042 and figs. 5-6, filter manager receives request to install a filter driver/filter); 
(abstract, paras. 0036-0037, adding filter drivers/filters).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Thesayi with the method and system of Golds, wherein receiving, by a network device, a request to install a filter associated with an application identifier or a uniform resource locator (URL); adding, by the network device and based on the request, information identifying the filter to a list of filters associated with the network device to provide users with a means for installable software modules in a computer system such as file system filter drivers (Gold: para. 0002).

Referring to claim 2, Thesayi and Gold teach the method of claim 1. Thesayi further teaches comprising: preventing the copy of the packet from being forwarded to the content destination device when the packet application identifier or the packet URL associated with the copy of the packet fails to match the application identifier or the URL associated with the filter (Thesayi: 8:10-67 and figs. 2-4).

Referring to claim 3, Thesayi and Gold teach the method of claim 1. Thesayi further teaches wherein the content destination device is associated with a law enforcement authority (Thesayi: 1:44-57, Law Enforcement Agency (LEA); 4:42-52).

Referring to claim 4, Thesayi and Gold teach the method of claim 1. Thesayi further teaches wherein causing the copy of the packet to be forwarded to the content destination device includes: causing the copy of the packet to be forwarded to the content destination device via Internet Protocol -User Datagram Protocol (UDP) encapsulation (Thesayi: 8:10-67 and figs. 2-4; an identifier).

Referring to claim 5, Thesayi and Gold teach the method of claim 1. Thesayi further teaches wherein the copy of the packet includes one or more of: signaling information, network management information, or content of communications (Thesayi: 8:10-18 and figs. 2-3, copying packet).

Referring to claim 6, Thesayi and Gold teach the method of claim 1. Thesayi further teaches wherein causing the copy of the packet to be forwarded to the content destination device includes: causing the copy of the packet to be forwarded to another network device connected to the content destination device via protocol security tunnel (Thesayi: 8:10-67 and figs. 2-4).

Referring to claim 7, Thesayi and Gold teach the method of claim 1. Gold further teaches wherein receiving the request to install the filter associated with the application identifier or the URL includes: receiving the request to install the filter associated with the application identifier or the URL via a dynamic tasking control (Gold: abstract, paras. 0036-0037, adding filter drivers/filters).

Referring to claim 8, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 9, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 10, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 11, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        05/24/2021